                                                                                                                                                                                

                                                  Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 1 of 21 Page ID #:202

                                                                                  
                                                                                  $7.,1621$1'(/621/2<$588' 5202
                                                                                 $3URIHVVLRQDO/DZ&RUSRUDWLRQ
                                                                                  %ULDQ0:KHHOHU         6WDWH%DU1R
                                                                                  %:KHHOHU#DDOUUFRP
                                                                                  (WKDQ*6RORYH          6WDWH%DU1R
                                                                                  (WKDQ6RORYH#DDOUUFRP
                                                                                  $GDP36Q\GHU           6WDWH%DU1R
                                                                                  $GDP6Q\GHU#DDOUUFRP
                                                                                  &HQWHU&RXUW'ULYH6RXWK6XLWH
                                                                                 &HUULWRV&DOLIRUQLD
                                                                                  7HOHSKRQH  
                                                                                 )D[  
                                                                                 $WWRUQH\VIRU'HIHQGDQW(QYLVLRQ7(&,QF
                                                                          

                                                                                                        81,7('67$7(6',675,&7&2857
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                                      &(175$/',675,&72)&$/,)251,$
                                                                                                              :(67(51',9,6,21
                                                                         
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                $/,1'8675,(6,1&                           &DVH1RFY0:) -(0[
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION




                                                                                                                                 
                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                                     3ODLQWLII               -XGJH0LFKDHO:)LW]JHUDOG
                                         ATTORNEYSATLAW




                                                                                                                                 0DJLVWUDWH-XGJH-RKQ(0F'HUPRWW
                                                                                Y                                            
                                                                                                                                   67,38/$7('3527(&7,9(
                                                                                (19,6,217(&,1&DQG'2(6                   25'(5
                                                                                  WKURXJK,QFOXVLYH                        
                                                                                                                               
                                                                                                       'HIHQGDQWV              
                                                                                                                              &RPSODLQW)LOHG -DQXDU\
                                                                                                                                 7ULDO'DWH       0D\
                                                                         
                                                                                  
                                                                         
                                                                                      D 385326(6$1'/,0,7$7,216
                                                                         
                                                                                         'LVFORVXUH DQG GLVFRYHU\ DFWLYLW\ LQ WKLV DFWLRQ DUH OLNHO\ WR LQYROYH
                                                                         
                                                                                  SURGXFWLRQ RI FRQILGHQWLDO SURSULHWDU\ RU SULYDWH LQIRUPDWLRQ IRU ZKLFK VSHFLDO
                                                                         
                                                                                  SURWHFWLRQ IURP SXEOLF GLVFORVXUH DQG IURP XVH IRU DQ\ SXUSRVH RWKHU WKDQ
                                                                         
                                                                                  SURVHFXWLQJ WKLV OLWLJDWLRQ PD\ EH ZDUUDQWHG $FFRUGLQJO\ WKH SDUWLHV KHUHE\
                                                                         
                                                                                  VWLSXODWH WR DQG SHWLWLRQ WKH FRXUW WR HQWHU WKH IROORZLQJ 6WLSXODWHG 3URWHFWLYH
                                                                         

                                                                                
                                                                                  
                                                                         
                                                                                     7KLV 6WLSXODWHG 3URWHFWLYH 2UGHU LV GUDIWHG VSHFLILFDOO\ WR FRPSO\ ZLWK WKH
                                                                                  UHTXLUHPHQWV VHW IRUWK LQ +RQ -RKQ ( 0F'HUPRWW¶V VWDQGLQJ RUGHU   DQG
                                                                         
                                                                                  SXUVXDQWWRWKHUHTXLUHPHQWVRIEdwards v. Cnty. of L.A.:/ &'
                                                                                  &DO UHIHUHQFHGWKHUHLQ
                                                                                  
                                                                                  
                                                                                  
                                                                                                                     67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                        

                                                  Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 2 of 21 Page ID #:203

                                                                                  
                                                                                 2UGHU7KHSDUWLHVDFNQRZOHGJHWKDWWKLV2UGHUGRHVQRWFRQIHUEODQNHWSURWHFWLRQV
                                                                                 RQDOOGLVFORVXUHVRUUHVSRQVHVWRGLVFRYHU\DQGWKDWWKHSURWHFWLRQLWDIIRUGVIURP
                                                                                 SXEOLFGLVFORVXUHDQGXVHH[WHQGVRQO\WRWKHOLPLWHGLQIRUPDWLRQRULWHPVWKDWDUH
                                                                                 HQWLWOHGWRFRQILGHQWLDOWUHDWPHQWXQGHUWKHDSSOLFDEOHOHJDOSULQFLSOHV7KHSDUWLHV
                                                                                 IXUWKHU DFNQRZOHGJH DV VHW IRUWK LQ 6HFWLRQ  EHORZ WKDW WKLV 6WLSXODWHG
                                                                                 3URWHFWLYH2UGHUGRHVQRWHQWLWOHWKHPWRILOHFRQILGHQWLDOLQIRUPDWLRQXQGHUVHDO
                                                                                 WKH /RFDO 5XOHV VHW IRUWK WKH SURFHGXUHV WKDW PXVW EH IROORZHG DQG WKH VWDQGDUGV
                                                                                 WKDWZLOOEHDSSOLHGZKHQDSDUW\VHHNVSHUPLVVLRQIURPWKHFRXUWWRILOHPDWHULDO
                                                                                 XQGHUVHDO
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                        E *22'&$86(67$7(0(17
                                                                                       7KLVDFWLRQLVOLNHO\WRLQYROYHWUDGHVHFUHWVFXVWRPHUDQGSULFLQJOLVWVDQG
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                RWKHU YDOXDEOH UHVHDUFK GHYHORSPHQW FRPPHUFLDO ILQDQFLDO WHFKQLFDO DQGRU
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                SURSULHWDU\ LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP SXEOLF GLVFORVXUH DQG
                                         ATTORNEYSATLAW




                                                                                IURPXVHIRUDQ\SXUSRVHRWKHUWKDQSURVHFXWLRQRIWKLVDFWLRQLVZDUUDQWHG6XFK
                                                                                FRQILGHQWLDO DQG SURSULHWDU\ PDWHULDOV DQG LQIRUPDWLRQ FRQVLVW RI DPRQJ RWKHU
                                                                                WKLQJV FRQILGHQWLDO EXVLQHVV SUDFWLFHV RU FRPPHUFLDO LQIRUPDWLRQ FXVWRPHU DQG
                                                                                SULFLQJ OLVWV DQG LQIRUPDWLRQ RWKHUZLVH JHQHUDOO\ XQDYDLODEOH WR WKH SXEOLF RU
                                                                                ZKLFK PD\ EH SULYLOHJHG RU RWKHUZLVH SURWHFWHG IURP GLVFORVXUH XQGHU VWDWH RU
                                                                                IHGHUDO VWDWXWHV FRXUW UXOHV FDVH GHFLVLRQV RU FRPPRQ ODZ  $FFRUGLQJO\ WR
                                                                                H[SHGLWH WKH IORZ RI LQIRUPDWLRQ WR IDFLOLWDWH WKH SURPSW UHVROXWLRQ RI GLVSXWHV
                                                                                RYHU FRQILGHQWLDOLW\ RI GLVFRYHU\ PDWHULDOV WR DGHTXDWHO\ SURWHFW LQIRUPDWLRQ WKH
                                                                                SDUWLHV DUH HQWLWOHG WR NHHS FRQILGHQWLDO WR HQVXUH WKDW WKH SDUWLHV DUH SHUPLWWHG
                                                                                UHDVRQDEOHQHFHVVDU\XVHVRIVXFKPDWHULDOLQSUHSDUDWLRQIRUDQGLQWKHFRQGXFWRI
                                                                                WULDO WR DGGUHVV WKHLU KDQGOLQJ DW WKH HQG RI WKH OLWLJDWLRQ DQG VHUYH WKH HQGV RI
                                                                                MXVWLFHDSURWHFWLYHRUGHUIRUVXFKLQIRUPDWLRQLVMXVWLILHGLQWKLVPDWWHU,WLVWKH
                                                                                LQWHQW RI WKH SDUWLHV WKDW LQIRUPDWLRQ ZLOO QRW EH GHVLJQDWHG DV FRQILGHQWLDO IRU
                                                                                WDFWLFDO UHDVRQV DQG WKDW QRWKLQJ EH VR GHVLJQDWHG ZLWK D JRRG IDLWK EHOLHI WKDW LW
                                                                                KDVEHHQPDLQWDLQHGLQDFRQILGHQWLDOQRQSXEOLFPDQQHUDQGWKHUHLVJRRGFDXVH
                                                                                                                        
                                                                                  
                                                                                  
                                                                                                       67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                      

                                                  Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 3 of 21 Page ID #:204

                                                                                  
                                                                                 ZK\LWVKRXOGQRWEHSDUWRIWKHSXEOLFUHFRUGRIWKLVFDVH
                                                                                        F $&.12:/('*0(172)352&('85()25),/,1*81'(56($/
                                                                                        7KHSDUWLHVIXUWKHUDFNQRZOHGJHDVVHWIRUWKLQ6HFWLRQEHORZWKDWWKLV
                                                                                 6WLSXODWHG 3URWHFWLYH 2UGHU GRHV QRW HQWLWOH WKHP WR ILOH FRQILGHQWLDO LQIRUPDWLRQ
                                                                                 XQGHUVHDOWKH/RFDO5XOHVVHWIRUWKWKHSURFHGXUHVWKDWPXVWEHIROORZHGDQGWKH
                                                                                 VWDQGDUGVWKDWZLOOEHDSSOLHGZKHQDSDUW\VHHNVSHUPLVVLRQIURPWKHFRXUWWRILOH
                                                                                 PDWHULDOXQGHUVHDO
                                                                                        7KHUHLVDVWURQJSUHVXPSWLRQWKDWWKHSXEOLFKDVDULJKWRIDFFHVVWRMXGLFLDO
                                                                                 SURFHHGLQJVDQGUHFRUGVLQFLYLOFDVH,QFRQQHFWLRQZLWKQRQGLVSRVLWLYHPRWLRQV
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                JRRGFDXVH PXVWEHVKRZQWRVXSSRUWDILOLQJXQGHUVHDO$VSHFLILFVKRZLQJRI
                                                                                JRRG FDXVH RU FRPSHOOLQJ UHDVRQV ZLWK SURSHU HYLGHQWLDU\ VXSSRUW DQG OHJDO
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                MXVWLILFDWLRQPXVWEHPDGHZLWKUHVSHFWWR3URWHFWHG0DWHULDOWKDWDSDUW\VHHNVWR
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                ILOHXQGHUVHDO7KHSDUWLHV¶PHUHGHVLJQDWLRQRI'LVFORVXUHRU'LVFRYHU\0DWHULDO
                                         ATTORNEYSATLAW




                                                                                DV&21),'(17,$/RUDV+,*+/<&21),'(17,$/²$77251(<6¶(<(6
                                                                                21/< GRHV QRW²ZLWKRXW VXEPLVVLRQ RI FRPSHWHQW HYLGHQFH E\ GHFODUDWLRQ
                                                                                HVWDEOLVK WKDW WKH PDWHULDO VRXJKW WR EH ILOHG XQGHU VHDO TXDOLILHV DV FRQILGHQWLDO
                                                                                SULYLOHJHGRURWKHUZLVHSURWHFWDEOH²FRQVWLWXWHJRRGFDXVH
                                                                                       )XUWKHU LI D SDUW\ UHTXHVWV VHDOLQJ UHODWHG WR D GLVSRVLWLYH PRWLRQ RU WULDO
                                                                                WKHQFRPSHOOLQJUHDVRQVQRWRQO\IRUJRRGFDXVHIRUWKHVHDOLQJPXVWEHVKRZQ
                                                                                DQGWKHUHOLHIVRXJKWVKDOOEHQDUURZO\WDLORUHGWRVHUYHWKHVSHFLILFLQWHUHVWWREH
                                                                                SURWHFWHG)RUHDFKLWHPRUW\SHRILQIRUPDWLRQGRFXPHQWRUWKLQJVRXJKWWREH
                                                                                ILOHGRULQWURGXFHGXQGHUVHDOLQFRQQHFWLRQZLWKDGLVSRVLWLYHPRWLRQRUWULDOWKH
                                                                                SDUW\VHHNLQJSURWHFWLRQPXVWDUWLFXODWHFRPSHOOLQJUHDVRQVVXSSRUWHGE\VSHFLILF
                                                                                IDFWV DQG OHJDO MXVWLILFDWLRQ IRU WKH UHTXHVWHG VHDOLQJ RUGHU  $JDLQ FRPSHWHQW
                                                                                HYLGHQFHVXSSRUWLQJWKHDSSOLFDWLRQWRILOHGRFXPHQWVXQGHUVHDOPXVWEHSURYLGHG
                                                                                E\GHFODUDWLRQ
                                                                                       $Q\ GRFXPHQW WKDW LV QRW FRQILGHQWLDO SULYLOHJHG RU RWKHUZLVH SURWHFWDEOH
                                                                                LQLWVHQWLUHW\ZLOOQRWEHILOHGXQGHUVHDOLIFRQILGHQWLDOSRUWLRQVFDQEHUHGDFWHG
                                                                                                                           
                                                                                  
                                                                                  
                                                                                                         67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                  

                                                  Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 4 of 21 Page ID #:205

                                                                                  
                                                                                 ,IGRFXPHQWVFDQEHUHGDFWHGWKHQDUHGDFWHGYHUVLRQIRUSXEOLFYLHZLQJRPLWWLQJ
                                                                                 RQO\ WKH FRQILGHQWLDO SULYLOHJHG RU RWKHUZLVH SURWHFWDEOH SRUWLRQV RI WKH
                                                                                 GRFXPHQWVKDOOEHILOHG$Q\DSSOLFDWLRQWKDWVHHNVWRILOHGRFXPHQWVXQGHUVHDO
                                                                                 LQWKHLUHQWLUHW\VKRXOGLQFOXGHDQH[SODQDWLRQRIZK\UHGDFWLRQLVQRWIHDVLEOH
                                                                                    '(),1,7,216
                                                                                          &KDOOHQJLQJ3DUW\D3DUW\RU1RQ3DUW\WKDWFKDOOHQJHVWKHGHVLJQDWLRQ
                                                                                 RILQIRUPDWLRQRULWHPVXQGHUWKLV2UGHU
                                                                                          ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV  LQIRUPDWLRQ UHJDUGOHVV RI
                                                                                 KRZ LW LV JHQHUDWHG VWRUHG RU PDLQWDLQHG  RU WDQJLEOH WKLQJV WKDW TXDOLI\ IRU
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                SURWHFWLRQXQGHU)HGHUDO5XOHRI&LYLO3URFHGXUH F 
                                                                                         &RXQVHO ZLWKRXW TXDOLILHU   2XWVLGH &RXQVHO RI 5HFRUG DQG +RXVH
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                &RXQVHO DVZHOODVWKHLUVXSSRUWVWDII 
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                         'HVLJQDWLQJ3DUW\D3DUW\RU1RQ3DUW\WKDWGHVLJQDWHVLQIRUPDWLRQRU
                                         ATTORNEYSATLAW




                                                                                LWHPV WKDW LW SURGXFHV LQ GLVFORVXUHV RU LQ UHVSRQVHV WR GLVFRYHU\ DV
                                                                                ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/ ² $77251(<6¶ (<(6
                                                                                21/<´
                                                                                         'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO  DOO LWHPV RU LQIRUPDWLRQ UHJDUGOHVV
                                                                                RIWKHPHGLXPRUPDQQHULQZKLFKLWLVJHQHUDWHGVWRUHGRUPDLQWDLQHG LQFOXGLQJ
                                                                                DPRQJRWKHUWKLQJVWHVWLPRQ\WUDQVFULSWVDQGWDQJLEOHWKLQJV WKDWDUHSURGXFHGRU
                                                                                JHQHUDWHGLQGLVFORVXUHVRUUHVSRQVHVWRGLVFRYHU\LQWKLVPDWWHU
                                                                                         ([SHUWDSHUVRQZLWKVSHFLDOL]HGNQRZOHGJHRUH[SHULHQFHLQDPDWWHU
                                                                                SHUWLQHQWWRWKHOLWLJDWLRQZKRKDVEHHQUHWDLQHGE\D3DUW\RULWVFRXQVHOWRVHUYHDV
                                                                                DQH[SHUWZLWQHVVRUDVDFRQVXOWDQWLQWKLVDFWLRQ
                                                                                         +RXVH&RXQVHODWWRUQH\VZKRDUHHPSOR\HHVRIDSDUW\WRWKLVDFWLRQ
                                                                                +RXVH&RXQVHOGRHVQRWLQFOXGH2XWVLGH&RXQVHORI5HFRUGRUDQ\RWKHURXWVLGH
                                                                                FRXQVHO
                                                                                         1RQ3DUW\DQ\QDWXUDOSHUVRQSDUWQHUVKLSFRUSRUDWLRQDVVRFLDWLRQRU
                                                                                RWKHUOHJDOHQWLW\QRWQDPHGDVD3DUW\WRWKLVDFWLRQ
                                                                                                                          
                                                                                  
                                                                                  
                                                                                                         67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                        

                                                  Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 5 of 21 Page ID #:206

                                                                                  
                                                                                          2XWVLGH&RXQVHORI5HFRUGDWWRUQH\VZKRDUHQRWHPSOR\HHVRIDSDUW\
                                                                                 WRWKLVDFWLRQEXWDUHUHWDLQHGWRUHSUHVHQWRUDGYLVHDSDUW\WRWKLVDFWLRQDQGKDYH
                                                                                 DSSHDUHGLQWKLVDFWLRQRQEHKDOIRIWKDWSDUW\RUDUHDIILOLDWHGZLWKDODZILUPZKLFK
                                                                                 KDVDSSHDUHGRQEHKDOIRIWKDWSDUW\
                                                                                        3DUW\  DQ\ SDUW\ WR WKLV DFWLRQ LQFOXGLQJ DOO RI LWV RIILFHUV GLUHFWRUV
                                                                                 HPSOR\HHVFRQVXOWDQWVUHWDLQHGH[SHUWVDQG2XWVLGH&RXQVHORI5HFRUG DQGWKHLU
                                                                                 VXSSRUWVWDIIV 
                                                                                        3URGXFLQJ 3DUW\  D 3DUW\ RU 1RQ3DUW\ WKDW SURGXFHV 'LVFORVXUH RU
                                                                                 'LVFRYHU\0DWHULDOLQWKLVDFWLRQ
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                       3URIHVVLRQDO9HQGRUVSHUVRQVRUHQWLWLHVWKDWSURYLGHOLWLJDWLRQVXSSRUW
                                                                                VHUYLFHV HJ SKRWRFRS\LQJ YLGHRWDSLQJ WUDQVODWLQJ SUHSDULQJ H[KLELWV RU
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                GHPRQVWUDWLRQV DQGRUJDQL]LQJ VWRULQJRU UHWULHYLQJ GDWD LQ DQ\ IRUP RU PHGLXP 
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                DQGWKHLUHPSOR\HHVDQGVXEFRQWUDFWRUV
                                         ATTORNEYSATLAW




                                                                                       3URWHFWHG 0DWHULDO  DQ\ 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW LV
                                                                                GHVLJQDWHG DV ³&21),'(17,$/´ RU DV ³+,*+/< &21),'(17,$/ ²
                                                                                $77251(<6¶(<(621/<´
                                                                                       5HFHLYLQJ3DUW\D3DUW\WKDWUHFHLYHV'LVFORVXUHRU'LVFRYHU\0DWHULDO
                                                                                IURPD3URGXFLQJ3DUW\
                                                                                      ³+,*+/< &21),'(17,$/ ² $77251(<6¶ (<(6 21/<´
                                                                                ,QIRUPDWLRQ RU ,WHPV  H[WUHPHO\ VHQVLWLYH ³&RQILGHQWLDO ,QIRUPDWLRQ RU ,WHPV´
                                                                                GLVFORVXUHRIZKLFKWRDQRWKHU3DUW\RU1RQ3DUW\ZRXOGFUHDWHDVXEVWDQWLDOULVNRI
                                                                                VHULRXVKDUPWKDWFRXOGQRWEHDYRLGHGE\OHVVUHVWULFWLYHPHDQV
                                                                                      'HVLJQDWHG +RXVH &RXQVHO +RXVH &RXQVHO ZKR VHHN DFFHVV WR
                                                                                ³+,*+/<&21),'(17,$/±$77251(<6¶(<(621/<´LQIRUPDWLRQLQWKLV
                                                                                PDWWHU
                                                                                   6&23(
                                                                                      7KH SURWHFWLRQV FRQIHUUHG E\ WKLV 6WLSXODWLRQ DQG 2UGHU FRYHU QRW RQO\
                                                                                3URWHFWHG 0DWHULDO DV GHILQHG DERYH  EXW DOVR   DQ\ LQIRUPDWLRQ FRSLHG RU
                                                                                                                         
                                                                                  
                                                                                  
                                                                                                        67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                     

                                                  Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 6 of 21 Page ID #:207

                                                                                  
                                                                                 H[WUDFWHG IURP 3URWHFWHG 0DWHULDO   DOO FRSLHV H[FHUSWV VXPPDULHV RU
                                                                                 FRPSLODWLRQV RI 3URWHFWHG 0DWHULDO DQG   DQ\ WHVWLPRQ\ FRQYHUVDWLRQV RU
                                                                                 SUHVHQWDWLRQV E\ 3DUWLHV RU WKHLU &RXQVHO WKDW PLJKW UHYHDO 3URWHFWHG 0DWHULDO
                                                                                 +RZHYHUWKHSURWHFWLRQVFRQIHUUHGE\WKLV6WLSXODWLRQDQG2UGHUGRQRWFRYHUWKH
                                                                                 IROORZLQJLQIRUPDWLRQ D DQ\LQIRUPDWLRQWKDWLVLQWKHSXEOLFGRPDLQDWWKHWLPH
                                                                                 RI GLVFORVXUH WR D 5HFHLYLQJ 3DUW\ RU EHFRPHV SDUW RI WKH SXEOLF GRPDLQ DIWHU LWV
                                                                                 GLVFORVXUHWRD5HFHLYLQJ3DUW\DVDUHVXOWRISXEOLFDWLRQQRWLQYROYLQJDYLRODWLRQ
                                                                                 RI WKLV 2UGHU LQFOXGLQJ EHFRPLQJ SDUW RI WKH SXEOLF UHFRUG WKURXJK WULDO RU
                                                                                 RWKHUZLVH DQG E  DQ\ LQIRUPDWLRQ NQRZQ WR WKH 5HFHLYLQJ 3DUW\ SULRU WR WKH
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                GLVFORVXUH RU REWDLQHG E\ WKH 5HFHLYLQJ 3DUW\ DIWHU WKH GLVFORVXUH IURP D VRXUFH
                                                                                ZKRREWDLQHGWKHLQIRUPDWLRQODZIXOO\DQGXQGHUQRREOLJDWLRQRIFRQILGHQWLDOLW\WR
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                WKH'HVLJQDWLQJ3DUW\$Q\XVHRI3URWHFWHG0DWHULDODWWULDOVKDOOEHJRYHUQHGE\D
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                VHSDUDWHDJUHHPHQWRURUGHU
                                         ATTORNEYSATLAW




                                                                                    '85$7,21
                                                                                       (YHQDIWHUILQDOGLVSRVLWLRQRIWKLVOLWLJDWLRQWKHFRQILGHQWLDOLW\REOLJDWLRQV
                                                                                LPSRVHG E\ WKLV 2UGHU VKDOO UHPDLQ LQ HIIHFW XQWLO D 'HVLJQDWLQJ 3DUW\ DJUHHV
                                                                                RWKHUZLVH LQ ZULWLQJ RU D FRXUW RUGHU RWKHUZLVH GLUHFWV )LQDO GLVSRVLWLRQ VKDOO EH
                                                                                GHHPHG WR EH WKH ODWHU RI   GLVPLVVDO RI DOO FODLPV DQG GHIHQVHV LQ WKLV DFWLRQ
                                                                                ZLWKRUZLWKRXWSUHMXGLFHDQG  ILQDOMXGJPHQWKHUHLQDIWHUWKHFRPSOHWLRQDQG
                                                                                H[KDXVWLRQ RI DOO DSSHDOV UHKHDULQJV UHPDQGV WULDOV RU UHYLHZV RI WKLV DFWLRQ
                                                                                LQFOXGLQJ WKH WLPH OLPLWV IRU ILOLQJ DQ\ PRWLRQV RU DSSOLFDWLRQV IRU H[WHQVLRQ RI
                                                                                WLPHSXUVXDQWWRDSSOLFDEOHODZ
                                                                                    '(6,*1$7,1*3527(&7('0$7(5,$/
                                                                                          ([HUFLVH RI 5HVWUDLQW DQG &DUH LQ 'HVLJQDWLQJ 0DWHULDO IRU 3URWHFWLRQ
                                                                                (DFK 3DUW\ RU 1RQ3DUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ RU LWHPV IRU SURWHFWLRQ XQGHU
                                                                                WKLV 2UGHU PXVW WDNH FDUH WR OLPLW DQ\ VXFK GHVLJQDWLRQ WR VSHFLILF PDWHULDO WKDW
                                                                                TXDOLILHVXQGHUWKHDSSURSULDWHVWDQGDUGV7KH'HVLJQDWLQJ3DUW\PXVWGHVLJQDWHIRU
                                                                                SURWHFWLRQ RQO\ WKRVH SDUWV RI PDWHULDO GRFXPHQWV LWHPV RU RUDO RU ZULWWHQ
                                                                                                                         
                                                                                  
                                                                                  
                                                                                                        67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                       

                                                  Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 7 of 21 Page ID #:208

                                                                                  
                                                                                 FRPPXQLFDWLRQV WKDW TXDOLI\ ± VR WKDW RWKHU SRUWLRQV RI WKH PDWHULDO GRFXPHQWV
                                                                                 LWHPV RU FRPPXQLFDWLRQV IRU ZKLFK SURWHFWLRQ LV QRW ZDUUDQWHG DUH QRW VZHSW
                                                                                 XQMXVWLILDEO\ZLWKLQWKHDPELWRIWKLV2UGHU
                                                                                        0DVV LQGLVFULPLQDWH RU URXWLQL]HG GHVLJQDWLRQV DUH SURKLELWHG 'HVLJQDWLRQV
                                                                                 WKDW DUH VKRZQ WR EH FOHDUO\ XQMXVWLILHG RU WKDW KDYH EHHQ PDGH IRU DQ LPSURSHU
                                                                                 SXUSRVH HJWRXQQHFHVVDULO\HQFXPEHURUUHWDUGWKHFDVHGHYHORSPHQWSURFHVVRU
                                                                                 WR LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV  H[SRVH WKH
                                                                                 'HVLJQDWLQJ3DUW\WRVDQFWLRQV
                                                                                        ,ILWFRPHVWRD'HVLJQDWLQJ3DUW\¶VDWWHQWLRQWKDWLQIRUPDWLRQRULWHPVWKDWLW
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                GHVLJQDWHGIRUSURWHFWLRQGRQRWTXDOLI\IRUSURWHFWLRQWKDW'HVLJQDWLQJ3DUW\PXVW
                                                                                SURPSWO\QRWLI\DOORWKHU3DUWLHVWKDWLWLVZLWKGUDZLQJWKHPLVWDNHQGHVLJQDWLRQ
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                            0DQQHUDQG7LPLQJRI'HVLJQDWLRQV([FHSWDVRWKHUZLVHSURYLGHGLQ
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                WKLV 2UGHU VHH HJ VHFRQG SDUDJUDSK RI VHFWLRQ  D  EHORZ  RU DV RWKHUZLVH
                                         ATTORNEYSATLAW




                                                                                VWLSXODWHGRURUGHUHG'LVFORVXUHRU'LVFRYHU\0DWHULDOWKDWTXDOLILHVIRUSURWHFWLRQ
                                                                                XQGHU WKLV 2UGHU PXVW EH FOHDUO\ VR GHVLJQDWHG EHIRUH WKH PDWHULDO LV GLVFORVHG RU
                                                                                SURGXFHG
                                                                                       'HVLJQDWLRQLQFRQIRUPLW\ZLWKWKLV2UGHUUHTXLUHV
                                                                                              D   IRU LQIRUPDWLRQ LQ GRFXPHQWDU\ IRUP HJ SDSHU RU HOHFWURQLF
                                                                                GRFXPHQWV EXW H[FOXGLQJ WUDQVFULSWV RI GHSRVLWLRQV RU RWKHU SUHWULDO RU WULDO
                                                                                SURFHHGLQJV  WKDW WKH 3URGXFLQJ 3DUW\ DIIL[ WKH OHJHQG ³&21),'(17,$/´ RU
                                                                                ³+,*+/< &21),'(17,$/ ² $77251(<6¶ (<(6 21/<´ WR HDFK SDJH WKDW
                                                                                FRQWDLQV SURWHFWHG PDWHULDO ,I RQO\ D SRUWLRQ RU SRUWLRQV RI WKH PDWHULDO RQ D SDJH
                                                                                TXDOLILHVIRUSURWHFWLRQWKH3URGXFLQJ3DUW\DOVRPXVWFOHDUO\LGHQWLI\WKHSURWHFWHG
                                                                                SRUWLRQ V  HJE\PDNLQJDSSURSULDWHPDUNLQJVLQWKHPDUJLQV 
                                                                                       $3DUW\RU1RQ3DUW\WKDWPDNHVRULJLQDOGRFXPHQWVRUPDWHULDOVDYDLODEOHIRU
                                                                                LQVSHFWLRQQHHGQRWGHVLJQDWHWKHPIRUSURWHFWLRQXQWLODIWHUWKHLQVSHFWLQJ3DUW\KDV
                                                                                LQGLFDWHG ZKLFK PDWHULDO LW ZRXOG OLNH FRSLHG DQG SURGXFHG 'XULQJ WKH LQVSHFWLRQ
                                                                                DQGEHIRUHWKHGHVLJQDWLRQDOORIWKHPDWHULDOPDGHDYDLODEOHIRULQVSHFWLRQVKDOOEH
                                                                                                                         
                                                                                  
                                                                                  
                                                                                                       67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                     

                                                  Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 8 of 21 Page ID #:209

                                                                                  
                                                                                 GHHPHG ³+,*+/< &21),'(17,$/ ² $77251(<6¶ (<(6 21/<´ $IWHU WKH
                                                                                 LQVSHFWLQJ 3DUW\ KDV LGHQWLILHG WKH GRFXPHQWV LW ZDQWV FRSLHG DQG SURGXFHG WKH
                                                                                 3URGXFLQJ 3DUW\ PXVW GHWHUPLQH ZKLFK GRFXPHQWV RU SRUWLRQV WKHUHRI TXDOLI\ IRU
                                                                                 SURWHFWLRQ XQGHU WKLV 2UGHU 7KHQ EHIRUH SURGXFLQJ WKH VSHFLILHG GRFXPHQWV WKH
                                                                                 3URGXFLQJ 3DUW\ PXVW DIIL[ WKH DSSURSULDWH OHJHQG ³&21),'(17,$/´ RU
                                                                                 ³+,*+/< &21),'(17,$/ ² $77251(<6¶ (<(6 21/<´  WR HDFK SDJH WKDW
                                                                                 FRQWDLQV 3URWHFWHG 0DWHULDO ,I RQO\ D SRUWLRQ RUSRUWLRQVRI WKH PDWHULDO RQ D SDJH
                                                                                 TXDOLILHVIRUSURWHFWLRQWKH3URGXFLQJ3DUW\DOVRPXVWFOHDUO\LGHQWLI\WKHSURWHFWHG
                                                                                 SRUWLRQ V  HJE\PDNLQJDSSURSULDWHPDUNLQJVLQWKHPDUJLQV 
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                               E   IRU WHVWLPRQ\ JLYHQ LQ GHSRVLWLRQ RU LQ RWKHU SUHWULDO RU WULDO
                                                                                SURFHHGLQJVWKDWWKH'HVLJQDWLQJ3DUW\LGHQWLI\RQWKHUHFRUGEHIRUHWKHFORVHRI
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                WKH GHSRVLWLRQ KHDULQJ RU RWKHU SURFHHGLQJ DOO SURWHFWHG WHVWLPRQ\ DQG VSHFLI\
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                WKHOHYHORISURWHFWLRQEHLQJDVVHUWHG:KHQLWLVLPSUDFWLFDOWRLGHQWLI\VHSDUDWHO\
                                         ATTORNEYSATLAW




                                                                                HDFK SRUWLRQ RI WHVWLPRQ\ WKDW LV HQWLWOHG WR SURWHFWLRQ DQG LW DSSHDUV WKDW
                                                                                VXEVWDQWLDO SRUWLRQV RI WKH WHVWLPRQ\ PD\ TXDOLI\ IRU SURWHFWLRQ WKH 'HVLJQDWLQJ
                                                                                3DUW\ PD\ LQYRNH RQ WKH UHFRUG EHIRUH WKH GHSRVLWLRQ KHDULQJ RU RWKHU
                                                                                SURFHHGLQJ LV FRQFOXGHG  D ULJKW WR KDYH XS WR  GD\V WR LGHQWLI\ WKH VSHFLILF
                                                                                SRUWLRQVRIWKHWHVWLPRQ\DVWRZKLFKSURWHFWLRQLVVRXJKWDQGWRVSHFLI\WKHOHYHO
                                                                                RI SURWHFWLRQ EHLQJ DVVHUWHG  2QO\ WKRVH SRUWLRQV RI WKH WHVWLPRQ\ WKDW DUH
                                                                                DSSURSULDWHO\GHVLJQDWHGIRUSURWHFWLRQZLWKLQWKHGD\VVKDOOEHFRYHUHGE\WKH
                                                                                SURYLVLRQVRIWKLV6WLSXODWHG3URWHFWLYH2UGHU$OWHUQDWLYHO\D'HVLJQDWLQJ3DUW\
                                                                                PD\VSHFLI\DWWKHGHSRVLWLRQRUXSWRGD\VDIWHUZDUGVLIWKDWSHULRGLVSURSHUO\
                                                                                LQYRNHG WKDW WKH HQWLUH WUDQVFULSW VKDOO EH WUHDWHG DV ³&21),'(17,$/´ RU
                                                                                ³+,*+/<&21),'(17,$/±$77251(<6¶(<(621/<´
                                                                                       3DUWLHV VKDOO JLYH WKH RWKHU SDUWLHV QRWLFH LI WKH\ UHDVRQDEO\ H[SHFW D
                                                                                GHSRVLWLRQ KHDULQJ RU RWKHU SURFHHGLQJ WR LQFOXGH 3URWHFWHG 0DWHULDO VR WKDW WKH
                                                                                RWKHU SDUWLHV FDQ HQVXUH WKDW RQO\ DXWKRUL]HG LQGLYLGXDOV ZKR KDYH VLJQHG WKH
                                                                                ³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLELW$ DUHSUHVHQWDWWKRVH
                                                                                                                   
                                                                                  
                                                                                  
                                                                                                    67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                     

                                                  Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 9 of 21 Page ID #:210

                                                                                  
                                                                                 SURFHHGLQJV7KHXVHRIDGRFXPHQWDVDQH[KLELWDWDGHSRVLWLRQVKDOOQRWLQDQ\
                                                                                 ZD\DIIHFWLWVGHVLJQDWLRQDV³&21),'(17,$/´RU³+,*+/<&21),'(17,$/
                                                                                 ±$77251(<6¶(<(621/<´
                                                                                        7UDQVFULSWV FRQWDLQLQJ 3URWHFWHG 0DWHULDO VKDOO KDYH DQ REYLRXV OHJHQG RQ
                                                                                 WKHWLWOHSDJHWKDWWKHWUDQVFULSWFRQWDLQV3URWHFWHG0DWHULDODQGWKHWLWOHSDJHVKDOO
                                                                                 EHIROORZHGE\DOLVWRIDOOSDJHV LQFOXGLQJOLQHQXPEHUVDVDSSURSULDWH WKDWKDYH
                                                                                 EHHQGHVLJQDWHGDV3URWHFWHG0DWHULDODQGWKHOHYHORISURWHFWLRQEHLQJDVVHUWHGE\
                                                                                 WKH 'HVLJQDWLQJ 3DUW\  7KH 'HVLJQDWLQJ 3DUW\ VKDOO LQIRUP WKH FRXUW UHSRUWHU RI
                                                                                 WKHVHUHTXLUHPHQWV$Q\WUDQVFULSWWKDWLVSUHSDUHGEHIRUHWKHH[SLUDWLRQRID
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                GD\ SHULRG IRU GHVLJQDWLRQ VKDOO EH WUHDWHG GXULQJ WKDW SHULRG DV LI LW KDG EHHQ
                                                                                GHVLJQDWHG ³+,*+/< &21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ LQ LWV
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                HQWLUHW\XQOHVVRWKHUZLVHDJUHHG$IWHUWKHH[SLUDWLRQRIWKDWSHULRGWKHWUDQVFULSW
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                VKDOOEHWUHDWHGRQO\DVDFWXDOO\GHVLJQDWHG
                                         ATTORNEYSATLAW




                                                                                              F IRULQIRUPDWLRQSURGXFHGLQVRPHIRUPRWKHUWKDQGRFXPHQWDU\DQGIRU
                                                                                DQ\RWKHUWDQJLEOHLWHPVWKDWWKH3URGXFLQJ3DUW\DIIL[LQDSURPLQHQWSODFHRQWKH
                                                                                H[WHULRURIWKHFRQWDLQHURUFRQWDLQHUVLQZKLFKWKHLQIRUPDWLRQRULWHPLVVWRUHGWKH
                                                                                OHJHQG ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/ ² $77251(<6¶
                                                                                (<(6 21/<´  ,I RQO\ D SRUWLRQ RU SRUWLRQV RI WKH LQIRUPDWLRQ RU LWHP ZDUUDQW
                                                                                SURWHFWLRQWKH3URGXFLQJ3DUW\WRWKHH[WHQWSUDFWLFDEOHVKDOOLGHQWLI\WKHSURWHFWHG
                                                                                SRUWLRQ V 
                                                                                            ,QDGYHUWHQW )DLOXUHV WR 'HVLJQDWH  ,I WLPHO\ FRUUHFWHG DQ LQDGYHUWHQW
                                                                                IDLOXUH WR GHVLJQDWH TXDOLILHG LQIRUPDWLRQ RU LWHPV GRHV QRW VWDQGLQJ DORQH ZDLYH
                                                                                WKH'HVLJQDWLQJ3DUW\¶VULJKWWRVHFXUHSURWHFWLRQXQGHUWKLV2UGHUIRUVXFKPDWHULDO
                                                                                8SRQWLPHO\FRUUHFWLRQRIDGHVLJQDWLRQWKH5HFHLYLQJ3DUW\PXVWPDNHUHDVRQDEOH
                                                                                HIIRUWVWRDVVXUHWKDWWKHPDWHULDOLVWUHDWHGLQDFFRUGDQFHZLWKWKHSURYLVLRQVRIWKLV
                                                                                2UGHU
                                                                                    &+$//(1*,1*&21),'(17,$/,7<'(6,*1$7,216
                                                                                            7LPLQJ RI &KDOOHQJHV  $Q\ 3DUW\ RU 1RQ3DUW\ PD\ FKDOOHQJH D
                                                                                                                            
                                                                                  
                                                                                  
                                                                                                          67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                    

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 10 of 21 Page ID #:211

                                                                                  
                                                                                 GHVLJQDWLRQ RI FRQILGHQWLDOLW\ DW DQ\ WLPH 8QOHVV D SURPSW FKDOOHQJH WR D
                                                                                 'HVLJQDWLQJ 3DUW\¶V FRQILGHQWLDOLW\ GHVLJQDWLRQ LV QHFHVVDU\ WR DYRLG IRUHVHHDEOH
                                                                                 VXEVWDQWLDOXQIDLUQHVVXQQHFHVVDU\HFRQRPLFEXUGHQVRUDVLJQLILFDQWGLVUXSWLRQRU
                                                                                 GHOD\RIWKHOLWLJDWLRQD3DUW\GRHVQRWZDLYHLWVULJKWWRFKDOOHQJHDFRQILGHQWLDOLW\
                                                                                 GHVLJQDWLRQ E\ HOHFWLQJ QRW WR PRXQW D FKDOOHQJH SURPSWO\ DIWHU WKH RULJLQDO
                                                                                 GHVLJQDWLRQLVGLVFORVHG
                                                                                           0HHW DQG &RQIHU  7KH &KDOOHQJLQJ 3DUW\ VKDOO LQLWLDWH WKH GLVSXWH
                                                                                 UHVROXWLRQSURFHVV E\ SURYLGLQJ ZULWWHQ QRWLFH RI HDFK GHVLJQDWLRQ LW LV FKDOOHQJLQJ
                                                                                 DQG GHVFULELQJ WKH EDVLV IRU HDFK FKDOOHQJH 7R DYRLG DPELJXLW\ DV WR ZKHWKHU D
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                FKDOOHQJH KDV EHHQ PDGH WKH ZULWWHQ QRWLFH PXVW UHFLWH WKDW WKH FKDOOHQJH WR
                                                                                FRQILGHQWLDOLW\ LV EHLQJ PDGH LQ DFFRUGDQFH ZLWK WKLV VSHFLILF SDUDJUDSK RI WKH
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                3URWHFWLYH 2UGHU 7KH SDUWLHV VKDOO DWWHPSW WR UHVROYH HDFK FKDOOHQJH LQ JRRG IDLWK
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                DQGPXVWEHJLQWKHSURFHVVE\FRQIHUULQJGLUHFWO\ LQYRLFHWRYRLFHGLDORJXHRWKHU
                                         ATTORNEYSATLAW




                                                                                IRUPVRIFRPPXQLFDWLRQDUHQRWVXIILFLHQW ZLWKLQGD\VRIWKHGDWHRIVHUYLFHRI
                                                                                QRWLFH,QFRQIHUULQJWKH&KDOOHQJLQJ3DUW\PXVWH[SODLQWKHEDVLVIRULWVEHOLHIWKDW
                                                                                WKHFRQILGHQWLDOLW\GHVLJQDWLRQZDVQRWSURSHUDQGPXVWJLYHWKH'HVLJQDWLQJ3DUW\
                                                                                DQ RSSRUWXQLW\ WR UHYLHZ WKH GHVLJQDWHG PDWHULDO WR UHFRQVLGHU WKH FLUFXPVWDQFHV
                                                                                DQG LI QR FKDQJH LQ GHVLJQDWLRQ LV RIIHUHG WR H[SODLQ WKH EDVLV IRU WKH FKRVHQ
                                                                                GHVLJQDWLRQ $ &KDOOHQJLQJ 3DUW\ PD\ SURFHHG WR WKH QH[W VWDJH RI WKH FKDOOHQJH
                                                                                SURFHVVRQO\LILWKDVHQJDJHGLQWKLVPHHWDQGFRQIHUSURFHVVILUVWRUHVWDEOLVKHVWKDW
                                                                                WKH'HVLJQDWLQJ3DUW\LVXQZLOOLQJWRSDUWLFLSDWHLQWKHPHHWDQGFRQIHUSURFHVVLQD
                                                                                WLPHO\PDQQHU
                                                                                          -XGLFLDO ,QWHUYHQWLRQ  $ &KDOOHQJLQJ 3DUW\ WKDW HOHFWV WR FKDOOHQJH D
                                                                                FRQILGHQWLDOLW\GHVLJQDWLRQPD\ILOHDQGVHUYHDPRWLRQWKDWLGHQWLILHVWKHFKDOOHQJHG
                                                                                PDWHULDODQGVHWVIRUWKLQGHWDLOWKHEDVLVIRUWKHFKDOOHQJH(DFKVXFKPRWLRQPXVW
                                                                                EHDFFRPSDQLHGE\DFRPSHWHQWGHFODUDWLRQDIILUPLQJWKDWWKHPRYDQWKDVFRPSOLHG
                                                                                ZLWKWKHPHHWDQGFRQIHUUHTXLUHPHQWVLPSRVHGLQWKHSUHFHGLQJSDUDJUDSK
                                                                                       7KH EXUGHQ RI SHUVXDVLRQ LQ DQ\ VXFK FKDOOHQJH SURFHHGLQJ VKDOO EH RQ WKH
                                                                                                                             
                                                                                  
                                                                                  
                                                                                                         67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                     

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 11 of 21 Page ID #:212

                                                                                  
                                                                                 'HVLJQDWLQJ 3DUW\ )ULYRORXV FKDOOHQJHV DQG WKRVH PDGH IRU DQ LPSURSHU SXUSRVH
                                                                                     HJ WR KDUDVV RU LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV  PD\
                                                                                 H[SRVHWKH&KDOOHQJLQJ3DUW\WRVDQFWLRQV$OOSDUWLHVVKDOOFRQWLQXHWRDIIRUGWKH
                                                                                 PDWHULDOLQTXHVWLRQWKHOHYHORISURWHFWLRQWRZKLFKLWLVHQWLWOHGXQGHUWKH3URGXFLQJ
                                                                                 3DUW\¶VGHVLJQDWLRQXQWLOWKHFRXUWUXOHVRQWKHFKDOOHQJH
                                                                                        $&&(6672$1'86(2)3527(&7('0$7(5,$/
                                                                                                %DVLF3ULQFLSOHV$5HFHLYLQJ3DUW\PD\XVH3URWHFWHG0DWHULDOWKDWLV
                                                                                 GLVFORVHG RU SURGXFHG E\ DQRWKHU 3DUW\ RU E\ D 1RQ3DUW\ LQ FRQQHFWLRQ ZLWK WKLV
                                                                                 FDVH RQO\ IRU SURVHFXWLQJ GHIHQGLQJ RU DWWHPSWLQJ WR VHWWOH WKLV OLWLJDWLRQ 6XFK
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                3URWHFWHG0DWHULDOPD\EHGLVFORVHGRQO\WRWKHFDWHJRULHVRISHUVRQVDQGXQGHUWKH
                                                                                FRQGLWLRQV GHVFULEHG LQ WKLV 2UGHU :KHQ WKH OLWLJDWLRQ KDV EHHQ WHUPLQDWHG D
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                5HFHLYLQJ 3DUW\ PXVW FRPSO\ ZLWK WKH SURYLVLRQV RI VHFWLRQ  EHORZ ),1$/
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                ',6326,7,21 
                                         ATTORNEYSATLAW




                                                                                          3URWHFWHG 0DWHULDO PXVW EH VWRUHG DQG PDLQWDLQHG E\ D 5HFHLYLQJ 3DUW\ DW D
                                                                                ORFDWLRQ DQG LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV OLPLWHG WR WKH SHUVRQV
                                                                                DXWKRUL]HGXQGHUWKLV2UGHU
                                                                                               'LVFORVXUH RI ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV 8QOHVV
                                                                                RWKHUZLVH RUGHUHG E\ WKH FRXUW RU SHUPLWWHG LQ ZULWLQJ E\ WKH 'HVLJQDWLQJ 3DUW\ D
                                                                                5HFHLYLQJ         3DUW\   PD\   GLVFORVH   DQ\   LQIRUPDWLRQ    RU   LWHP   GHVLJQDWHG
                                                                                ³&21),'(17,$/´RQO\WR
                                                                                                 D WKH5HFHLYLQJ3DUW\¶V2XWVLGH&RXQVHORI5HFRUGLQWKLVDFWLRQDVZHOO
                                                                                DVHPSOR\HHVRIVDLG2XWVLGH&RXQVHORI5HFRUGWRZKRPLWLVUHDVRQDEO\QHFHVVDU\
                                                                                WR GLVFORVH WKH LQIRUPDWLRQ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH
                                                                                ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ WKDW LV DWWDFKHG KHUHWR DV ([KLELW
                                                                                $
                                                                                                 E WKHRIILFHUVGLUHFWRUVDQGHPSOR\HHV LQFOXGLQJ+RXVH&RXQVHO RIWKH
                                                                                5HFHLYLQJ 3DUW\ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG
                                                                                ZKRKDYHVLJQHGWKH³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLELW$ 
                                                                                                                     
                                                                                  
                                                                                  
                                                                                                       67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                          

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 12 of 21 Page ID #:213

                                                                                  
                                                                                               F   ([SHUWV DV GHILQHG LQ WKLV 2UGHU  RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP
                                                                                 GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH
                                                                                 ³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLELW$ 
                                                                                               G WKHFRXUWDQGLWVSHUVRQQHO
                                                                                               H   FRXUW UHSRUWHUV DQG WKHLU VWDII SURIHVVLRQDO MXU\ RU WULDO FRQVXOWDQWV
                                                                                 PRFNMXURUVDQG3URIHVVLRQDO9HQGRUVWRZKRPGLVFORVXUHLVUHDVRQDEO\QHFHVVDU\
                                                                                 IRUWKLVOLWLJDWLRQDQGZKRKDYHVLJQHGWKH³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H
                                                                                 %RXQG´ ([KLELW$ 
                                                                                               I GXULQJWKHLUGHSRVLWLRQVZLWQHVVHVLQWKHDFWLRQWRZKRPGLVFORVXUHLV
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                UHDVRQDEO\QHFHVVDU\DQGZKRKDYHVLJQHGWKH³$FNQRZOHGJPHQWDQG$JUHHPHQWWR
                                                                                %H%RXQG´ ([KLELW$ XQOHVVRWKHUZLVHDJUHHGE\WKH'HVLJQDWLQJ3DUW\RURUGHUHG
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                E\WKHFRXUW3DJHVRIWUDQVFULEHGGHSRVLWLRQWHVWLPRQ\RUH[KLELWVWRGHSRVLWLRQVWKDW
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                UHYHDO3URWHFWHG0DWHULDOPXVWEHVHSDUDWHO\ERXQGE\WKHFRXUWUHSRUWHUDQGPD\QRW
                                         ATTORNEYSATLAW




                                                                                EHGLVFORVHGWRDQ\RQHH[FHSWDVSHUPLWWHGXQGHUWKLV6WLSXODWHG3URWHFWLYH2UGHU
                                                                                              J WKHDXWKRURUUHFLSLHQWRIDGRFXPHQWFRQWDLQLQJWKHLQIRUPDWLRQRUD
                                                                                FXVWRGLDQRURWKHUSHUVRQZKRRWKHUZLVHSRVVHVVHGRUNQHZWKHLQIRUPDWLRQ
                                                                                           'LVFORVXUHRI³+,*+/<&21),'(17,$/²$77251(<6¶(<(6
                                                                                21/<´,QIRUPDWLRQRU,WHPV8QOHVVRWKHUZLVHRUGHUHGE\WKH&RXUWRUSHUPLWWHG
                                                                                LQ ZULWLQJ E\ WKH 'HVLJQDWLQJ 3DUW\ D 5HFHLYLQJ 3DUW\ PD\ GLVFORVH DQ\
                                                                                LQIRUPDWLRQ RU LWHP GHVLJQDWHG ³+,*+/< &21),'(17,$/ ² $77251(<6¶
                                                                                (<(621/<´RQO\WR
                                                                                               D WKH5HFHLYLQJ3DUW\¶V2XWVLGH&RXQVHORI5HFRUGLQWKLVDFWLRQDV
                                                                                ZHOO DV HPSOR\HHV RI VDLG 2XWVLGH &RXQVHO RI 5HFRUG WR ZKRP LW LV UHDVRQDEO\
                                                                                QHFHVVDU\ WR GLVFORVH WKH LQIRUPDWLRQ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH
                                                                                ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ZKLFK LV DWWDFKHG KHUHWR DV
                                                                                ([KLELW$
                                                                                               E 'HVLJQDWHG+RXVH&RXQVHORIWKH5HFHLYLQJ3DUW\  ZKRKDVQR
                                                                                LQYROYHPHQWLQFRPSHWLWLYHGHFLVLRQPDNLQJ  WRZKRPGLVFORVXUHLVUHDVRQDEO\
                                                                                                                        
                                                                                  
                                                                                  
                                                                                                     67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                   

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 13 of 21 Page ID #:214

                                                                                  
                                                                                 QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG   ZKR KDV VLJQHG WKH ³$FNQRZOHGJPHQW DQG
                                                                                 $JUHHPHQWWREH%RXQG´ ([KLELW$ DQG  DVWRZKRPWKHSURFHGXUHVVHWIRUWK
                                                                                 LQSDUDJUDSK D  EHORZKDYHEHHQIROORZHG
                                                                                              F   ([SHUWV RI WKH 5HFHLYLQJ 3DUW\   WR ZKRP GLVFORVXUH LV
                                                                                 UHDVRQDEO\QHFHVVDU\IRUWKLVOLWLJDWLRQ  ZKRKDYHVLJQHGWKH³$FNQRZOHGJPHQW
                                                                                 DQG$JUHHPHQWWREH%RXQG´ ([KLELW$ DQG  DVWRZKRPWKHSURFHGXUHVVHW
                                                                                 IRUWKLQSDUDJUDSK D  EHORZKDYHEHHQIROORZHG
                                                                                              G WKHFRXUWDQGLWVSHUVRQQHO
                                                                                              H FRXUWUHSRUWHUVDQGWKHLUVWDIISURIHVVLRQDOMXU\RUWULDOFRQVXOWDQWV
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                DQG 3URIHVVLRQDO 9HQGRUV WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV
                                                                                OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                %RXQG´ ([KLELW$ DQG
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                             I WKHDXWKRURUUHFLSLHQWRIDGRFXPHQWFRQWDLQLQJWKHLQIRUPDWLRQRU
                                         ATTORNEYSATLAW




                                                                                DFXVWRGLDQRURWKHUSHUVRQZKRRWKHUZLVHSRVVHVVHGRUNQHZWKHLQIRUPDWLRQ
                                                                                         3URFHGXUHV IRU $SSURYLQJ RU 2EMHFWLQJ WR 'LVFORVXUH RI ³+,*+/<
                                                                                &21),'(17,$/ ² $77251(<6¶ (<(6 21/<´ ,QIRUPDWLRQ RU ,WHPV WR
                                                                                'HVLJQDWHG+RXVH&RXQVHORU([SHUWV
                                                                                             D  8QOHVVRWKHUZLVHRUGHUHGE\WKHFRXUWRUDJUHHGLQZULWLQJE\
                                                                                WKH'HVLJQDWLQJ3DUW\D3DUW\WKDWVHHNVWRGLVFORVHWR'HVLJQDWHG+RXVHFRXQVHO
                                                                                DQ\LQIRUPDWLRQRULWHPWKDWKDVEHHQGHVLJQDWHG³+,*+/<&21),'(17,$/²
                                                                                $77251(<6¶ (<(6 21/<´ SXUVXDQW WR SDUDJUDSK  E  ILUVW PXVW PDNH D
                                                                                ZULWWHQUHTXHVWWRWKH'HVLJQDWLQJ3DUW\WKDW    VHWVIRUWKWKHIXOOQDPHRIWKH
                                                                                'HVLJQDWHG +RXVH &RXQVHO DQG WKH FLW\ DQG VWDWH RI KLVRU KHU UHVLGHQFH DQG  
                                                                                GHVFULEHV WKH 'HVLJQDWHG +RXVH &RXQVHO¶V FXUUHQW DQG UHDVRQDEO\ IRUHVHHDEOH
                                                                                IXWXUH SULPDU\ MRE GXWLHV DQG UHVSRQVLELOLWLHV LQ VXIILFLHQW GHWDLO WR GHWHUPLQH LI
                                                                                +RXVH&RXQVHOLVLQYROYHGRUPD\EHFRPHLQYROYHGLQDQ\FRPSHWLWLYHGHFLVLRQ
                                                                                PDNLQJ
                                                                                               D   8QOHVV RWKHUZLVH RUGHUHG E\ WKH &RXUW RU DJUHHG WR LQ ZULWLQJ
                                                                                                                            
                                                                                  
                                                                                  
                                                                                                        67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                   

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 14 of 21 Page ID #:215

                                                                                  
                                                                                 E\WKH'HVLJQDWLQJ3DUW\D3DUW\WKDWVHHNVWRGLVFORVHWRDQ([SHUW DVGHILQHGLQ
                                                                                 WKLV 2UGHU  DQ\ LQIRUPDWLRQ RU LWHP WKDW KDV EHHQ GHVLJQDWHG ³+,*+/<
                                                                                 &21),'(17,$/ ± $77251(<6¶ (<(6 21/<´ SXUVXDQW WR SDUDJUDSK  F 
                                                                                 ILUVW PXVW PDNH D ZULWWHQ UHTXHVW WR WKH 'HVLJQDWLQJ 3DUW\ WKDW   LGHQWLILHV WKH
                                                                                 JHQHUDO FDWHJRULHV RI ³+,*+/< &21),'(17,$/ ± $77251(<6¶ (<(6
                                                                                 21/<´ LQIRUPDWLRQ WKDW WKH 5HFHLYLQJ 3DUW\ VHHNV SHUPLVVLRQ WR GLVFORVH WR WKH
                                                                                 ([SHUW  VHWVIRUWKWKHIXOOQDPHRIWKH([SHUWDQGWKHFLW\DQGVWDWHRIKLVRUKHU
                                                                                 SULPDU\UHVLGHQFH  DWWDFKHVDFRS\RIWKH([SHUW¶VFXUUHQWUHVXPH  LGHQWLILHV
                                                                                 WKH ([SHUW¶V FXUUHQW HPSOR\HU V    LGHQWLILHV HDFK SHUVRQ RU HQWLW\ IURP ZKRP
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                WKH ([SHUW KDV UHFHLYHG FRPSHQVDWLRQ RU IXQGLQJ IRU ZRUN LQ KLV RU KHU DUHDV RI
                                                                                H[SHUWLVH RU WR ZKRP WKH H[SHUW KDV SURYLGHG SURIHVVLRQDO VHUYLFHV LQFOXGLQJ LQ
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                FRQQHFWLRQ ZLWK D OLWLJDWLRQ DW DQ\ WLPH GXULQJ WKH SUHFHGLQJ ILYH \HDUV DQG
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                     LGHQWLILHV E\QDPHDQGQXPEHURIWKHFDVHILOLQJGDWHDQGORFDWLRQRIFRXUW 
                                         ATTORNEYSATLAW




                                                                                DQ\ OLWLJDWLRQ LQ FRQQHFWLRQ ZLWK ZKLFK WKH ([SHUW KDV RIIHUHG H[SHUW WHVWLPRQ\
                                                                                LQFOXGLQJWKURXJKDGHFODUDWLRQUHSRUWRUWHVWLPRQ\DWDGHSRVLWLRQRUWULDOGXULQJ
                                                                                WKHSUHFHGLQJILYH\HDUV
                                                                                                E  $ 3DUW\ WKDW PDNHV D UHTXHVW DQG SURYLGHV WKH LQIRUPDWLRQ
                                                                                VSHFLILHGLQWKHSUHFHGLQJUHVSHFWLYHSDUDJUDSKVPD\GLVFORVHWKHVXEMHFW3URWHFWHG
                                                                                0DWHULDO WR WKH LGHQWLILHG 'HVLJQDWHG +RXVH &RXQVHO RU ([SHUW XQOHVV ZLWKLQ 
                                                                                GD\V RI GHOLYHULQJ WKH UHTXHVW WKH 3DUW\ UHFHLYHV D ZULWWHQ REMHFWLRQ IURP WKH
                                                                                'HVLJQDWLQJ 3DUW\  $Q\ VXFK REMHFWLRQ PXVW VHW IRUWK LQ GHWDLO WKH JURXQGV RQ
                                                                                ZKLFKLWLVEDVHG
                                                                                                F  $ 3DUW\ WKDW UHFHLYHV D WLPHO\ ZULWWHQ REMHFWLRQ PXVW PHHW DQG
                                                                                FRQIHUZLWKWKH'HVLJQDWLQJ3DUW\ WKURXJKGLUHFWYRLFHWRYRLFHGLDORJXH WRWU\WR
                                                                                UHVROYHWKHPDWWHUE\DJUHHPHQWZLWKLQVHYHQGD\VRIWKHZULWWHQREMHFWLRQ,IQR
                                                                                DJUHHPHQW LV UHDFKHG WKH 3DUW\ VHHNLQJ WR PDNH WKH GLVFORVXUH WR 'HVLJQDWHG
                                                                                +RXVH &RXQVHO RU WKH ([SHUW PD\ ILOH D PRWLRQ DV SURYLGHG LQ WKH /RFDO 5XOHV
                                                                                VHHNLQJSHUPLVVLRQIURPWKH&RXUWWRGRVR$Q\VXFKPRWLRQPXVWGHVFULEHWKH
                                                                                                                        
                                                                                  
                                                                                  
                                                                                                       67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                    

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 15 of 21 Page ID #:216

                                                                                  
                                                                                 FLUFXPVWDQFHVZLWKVSHFLILFLW\VHWIRUWKLQGHWDLOWKHUHDVRQVZK\WKHGLVFORVXUHWR
                                                                                 'HVLJQDWHG+RXVH&RXQVHORUWKH([SHUWLVUHDVRQDEO\QHFHVVDU\DVVHVVWKHULVNRI
                                                                                 KDUPWKDWWKHGLVFORVXUHZRXOGHQWDLODQGVXJJHVWDQ\DGGLWLRQDOPHDQVWKDWFRXOG
                                                                                 EHXVHGWRUHGXFHWKDWULVN,QDGGLWLRQDQ\VXFKPRWLRQPXVWEHDFFRPSDQLHGE\
                                                                                 D FRPSHWHQW GHFODUDWLRQ GHVFULELQJ WKH SDUWLHV¶ HIIRUWV WR UHVROYH WKH PDWWHU E\
                                                                                 DJUHHPHQW LHWKHH[WHQWDQGWKHFRQWHQWRIWKHPHHWDQGFRQIHUGLVFXVVLRQV DQG
                                                                                 VHWWLQJ IRUWK WKH UHDVRQV DGYDQFHG E\ WKH 'HVLJQDWLQJ 3DUW\ IRU LWV UHIXVDO WR
                                                                                 DSSURYHWKHGLVFORVXUH
                                                                                        ,QDQ\VXFKSURFHHGLQJWKH3DUW\RSSRVLQJGLVFORVXUHWR'HVLJQDWHG+RXVH
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                &RXQVHORUWKH([SHUWVKDOOEHDUWKHEXUGHQRISURYLQJWKDWWKHULVNRIKDUPWKDWWKH
                                                                                GLVFORVXUH ZRXOG HQWDLO XQGHU WKH VDIHJXDUGV SURSRVHG  RXWZHLJKV WKH 5HFHLYLQJ
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                3DUW\¶VQHHGWRGLVFORVHWKH3URWHFWHG0DWHULDOWRLWV'HVLJQDWHG+RXVH&RXQVHORU
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                ([SHUW
                                         ATTORNEYSATLAW




                                                                                    3527(&7('0$7(5,$/68%32(1$('2525'(5('352'8&(',1
                                                                                       27+(5/,7,*$7,21
                                                                                       ,ID3DUW\LVVHUYHGZLWKDVXESRHQDRUDFRXUWRUGHULVVXHGLQRWKHUOLWLJDWLRQ
                                                                                WKDW FRPSHOV GLVFORVXUH RI DQ\ LQIRUPDWLRQ RU LWHPV GHVLJQDWHG LQ WKLV DFWLRQ DV
                                                                                ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/ ² $77251(<6¶ (<(6
                                                                                21/<´WKDW3DUW\PXVW
                                                                                           D   SURPSWO\ QRWLI\ LQ ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ 6XFK QRWLILFDWLRQ
                                                                                VKDOOLQFOXGHDFRS\RIWKHVXESRHQDRUFRXUWRUGHU
                                                                                           E SURPSWO\QRWLI\LQZULWLQJWKHSDUW\ZKRFDXVHGWKHVXESRHQDRURUGHU
                                                                                WR LVVXH LQ WKH RWKHU OLWLJDWLRQ WKDW VRPH RU DOO RI WKH PDWHULDO FRYHUHG E\ WKH
                                                                                VXESRHQDRURUGHULVVXEMHFWWRWKLV3URWHFWLYH2UGHU6XFKQRWLILFDWLRQVKDOOLQFOXGH
                                                                                DFRS\RIWKLV6WLSXODWHG3URWHFWLYH2UGHUDQG
                                                                                           F   FRRSHUDWH ZLWK UHVSHFW WR DOO UHDVRQDEOH SURFHGXUHV VRXJKW WR EH
                                                                                SXUVXHGE\WKH'HVLJQDWLQJ3DUW\ZKRVH3URWHFWHG0DWHULDOPD\EHDIIHFWHG
                                                                                       ,IWKH'HVLJQDWLQJ3DUW\WLPHO\VHHNVDSURWHFWLYHRUGHUWKH3DUW\VHUYHGZLWK
                                                                                                                           
                                                                                  
                                                                                  
                                                                                                        67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                          

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 16 of 21 Page ID #:217

                                                                                  
                                                                                 WKH VXESRHQD RU FRXUW RUGHU VKDOO QRW SURGXFH DQ\ LQIRUPDWLRQ GHVLJQDWHG LQ WKLV
                                                                                 DFWLRQ DV ³&21),'(17,$/´ RU ³+,*+/< &21),'(17,$/ ² $77251(<6¶
                                                                                 (<(621/<´EHIRUHDGHWHUPLQDWLRQE\WKHFRXUWIURPZKLFKWKHVXESRHQDRURUGHU
                                                                                 LVVXHG XQOHVV WKH 3DUW\ KDV REWDLQHG WKH 'HVLJQDWLQJ 3DUW\¶V SHUPLVVLRQ 7KH
                                                                                 'HVLJQDWLQJ 3DUW\ VKDOO EHDU WKH EXUGHQ DQG H[SHQVH RI VHHNLQJ SURWHFWLRQ LQ WKDW
                                                                                 FRXUW RI LWV FRQILGHQWLDO PDWHULDO ± DQG QRWKLQJ LQ WKHVH SURYLVLRQV VKRXOG EH
                                                                                 FRQVWUXHGDVDXWKRUL]LQJRUHQFRXUDJLQJD5HFHLYLQJ3DUW\LQWKLVDFWLRQWRGLVREH\D
                                                                                 ODZIXOGLUHFWLYHIURPDQRWKHUFRXUW
                                                                                     $1213$57<¶63527(&7('0$7(5,$/628*+772%(
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                       352'8&(',17+,6/,7,*$7,21
                                                                                           D   7KH WHUPV RI WKLV 2UGHU DUH DSSOLFDEOH WR LQIRUPDWLRQ SURGXFHG E\ D
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                1RQ3DUW\ LQ WKLV DFWLRQ DQG GHVLJQDWHG DV ³&21),'(17,$/´ RU ³+,*+/<
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                &21),'(17,$/²$77251(<6¶(<(621/<´6XFKLQIRUPDWLRQSURGXFHGE\
                                         ATTORNEYSATLAW




                                                                                1RQ3DUWLHVLQFRQQHFWLRQZLWKWKLVOLWLJDWLRQLVSURWHFWHGE\WKHUHPHGLHVDQGUHOLHI
                                                                                SURYLGHG E\ WKLV 2UGHU 1RWKLQJ LQ WKHVH SURYLVLRQV VKRXOG EH FRQVWUXHG DV
                                                                                SURKLELWLQJD1RQ3DUW\IURPVHHNLQJDGGLWLRQDOSURWHFWLRQV
                                                                                           E   ,Q WKH HYHQW WKDW D 3DUW\ LV UHTXLUHG E\ D YDOLG GLVFRYHU\ UHTXHVW WR
                                                                                SURGXFH D 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ LQ LWV SRVVHVVLRQ DQG WKH 3DUW\ LV
                                                                                VXEMHFW WR DQ DJUHHPHQW ZLWK WKH 1RQ3DUW\ QRW WR SURGXFH WKH 1RQ3DUW\¶V
                                                                                FRQILGHQWLDOLQIRUPDWLRQWKHQWKH3DUW\VKDOO
                                                                                               SURPSWO\QRWLI\LQZULWLQJWKH5HTXHVWLQJ3DUW\DQGWKH1RQ3DUW\
                                                                                WKDWVRPHRUDOORIWKHLQIRUPDWLRQUHTXHVWHGLVVXEMHFWWRDFRQILGHQWLDOLW\DJUHHPHQW
                                                                                ZLWKD1RQ3DUW\
                                                                                                 SURPSWO\ SURYLGH WKH 1RQ3DUW\ ZLWK D FRS\ RI WKH 6WLSXODWHG
                                                                                3URWHFWLYH2UGHULQWKLVOLWLJDWLRQWKHUHOHYDQWGLVFRYHU\UHTXHVW V DQGDUHDVRQDEO\
                                                                                VSHFLILFGHVFULSWLRQRIWKHLQIRUPDWLRQUHTXHVWHGDQG
                                                                                               PDNHWKHLQIRUPDWLRQUHTXHVWHGDYDLODEOHIRULQVSHFWLRQE\WKH1RQ
                                                                                3DUW\
                                                                                                                       
                                                                                  
                                                                                  
                                                                                                          67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                       

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 17 of 21 Page ID #:218

                                                                                  
                                                                                            F   ,I WKH 1RQ3DUW\ IDLOV WR REMHFW RU VHHN D SURWHFWLYH RUGHU IURP WKLV
                                                                                 FRXUW ZLWKLQ  GD\V RI UHFHLYLQJ WKH QRWLFH DQG DFFRPSDQ\LQJ LQIRUPDWLRQ WKH
                                                                                 5HFHLYLQJ3DUW\PD\SURGXFHWKH1RQ3DUW\¶VFRQILGHQWLDOLQIRUPDWLRQUHVSRQVLYHWR
                                                                                 WKHGLVFRYHU\UHTXHVW,IWKH1RQ3DUW\WLPHO\VHHNVDSURWHFWLYHRUGHUWKH5HFHLYLQJ
                                                                                 3DUW\VKDOOQRWSURGXFHDQ\LQIRUPDWLRQLQLWVSRVVHVVLRQRUFRQWUROWKDWLVVXEMHFWWR
                                                                                 WKH FRQILGHQWLDOLW\ DJUHHPHQW ZLWK WKH 1RQ3DUW\ EHIRUH D GHWHUPLQDWLRQ E\ WKH
                                                                                 FRXUW$EVHQWDFRXUWRUGHUWRWKHFRQWUDU\WKH1RQ3DUW\VKDOOEHDUWKHEXUGHQDQG
                                                                                 H[SHQVHRIVHHNLQJSURWHFWLRQLQWKLVFRXUWRILWV3URWHFWHG0DWHULDO
                                                                                    81$87+25,=('',6&/2685(2)3527(&7('0$7(5,$/
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                       ,ID5HFHLYLQJ3DUW\OHDUQVWKDWE\LQDGYHUWHQFHRURWKHUZLVHLWKDVGLVFORVHG
                                                                                3URWHFWHG 0DWHULDO WR DQ\ SHUVRQ RU LQ DQ\ FLUFXPVWDQFH QRW DXWKRUL]HG XQGHU WKLV
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                6WLSXODWHG 3URWHFWLYH 2UGHU WKH 5HFHLYLQJ 3DUW\ PXVW LPPHGLDWHO\ D  QRWLI\ LQ
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                ZULWLQJWKH'HVLJQDWLQJ3DUW\RIWKHXQDXWKRUL]HGGLVFORVXUHV E XVHLWVEHVWHIIRUWV
                                         ATTORNEYSATLAW




                                                                                WRUHWULHYHDOOXQDXWKRUL]HGFRSLHVRIWKH3URWHFWHG0DWHULDO F LQIRUPWKHSHUVRQRU
                                                                                SHUVRQVWRZKRPXQDXWKRUL]HGGLVFORVXUHVZHUHPDGHRIDOOWKHWHUPVRIWKLV2UGHU
                                                                                DQG G  UHTXHVW VXFK SHUVRQ RU SHUVRQV WR H[HFXWH WKH ³$FNQRZOHGJPHQW DQG
                                                                                $JUHHPHQWWR%H%RXQG´WKDWLVDWWDFKHGKHUHWRDV([KLELW$
                                                                                   ,1$'9(57(17352'8&7,212)35,9,/(*('2527+(5:,6(
                                                                                       3527(&7('0$7(5,$/
                                                                                       :KHQ D 3URGXFLQJ 3DUW\ JLYHV QRWLFH WR 5HFHLYLQJ 3DUWLHV WKDW FHUWDLQ
                                                                                LQDGYHUWHQWO\SURGXFHGPDWHULDOLVVXEMHFWWRDFODLPRISULYLOHJHRURWKHUSURWHFWLRQ
                                                                                WKHREOLJDWLRQVRIWKH5HFHLYLQJ3DUWLHVDUHWKRVHVHWIRUWKLQ)HGHUDO5XOHRI&LYLO
                                                                                3URFHGXUH E  % 7KLVSURYLVLRQLVQRWLQWHQGHGWRPRGLI\ZKDWHYHUSURFHGXUH
                                                                                PD\EHHVWDEOLVKHGLQDQHGLVFRYHU\RUGHUWKDWSURYLGHVIRUSURGXFWLRQZLWKRXWSULRU
                                                                                SULYLOHJHUHYLHZ3XUVXDQWWR)HGHUDO5XOHRI(YLGHQFH G DQG H LQVRIDUDVWKH
                                                                                SDUWLHV UHDFK DQ DJUHHPHQW RQ WKH HIIHFW RI GLVFORVXUH RI D FRPPXQLFDWLRQ RU
                                                                                LQIRUPDWLRQFRYHUHGE\WKHDWWRUQH\FOLHQWSULYLOHJHRUZRUNSURGXFWSURWHFWLRQWKH
                                                                                SDUWLHVPD\LQFRUSRUDWHWKHLUDJUHHPHQWLQWKHVWLSXODWHGSURWHFWLYHRUGHUVXEPLWWHG
                                                                                                                        
                                                                                  
                                                                                  
                                                                                                       67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                      

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 18 of 21 Page ID #:219

                                                                                  
                                                                                 WRWKHFRXUW
                                                                                    0,6&(//$1(286
                                                                                         5LJKWWR)XUWKHU5HOLHI1RWKLQJLQWKLV2UGHUDEULGJHVWKHULJKWRIDQ\
                                                                                 SHUVRQWRVHHNLWVPRGLILFDWLRQE\WKHFRXUWLQWKHIXWXUH
                                                                                         5LJKW WR $VVHUW 2WKHU 2EMHFWLRQV %\ VWLSXODWLQJ WR WKH HQWU\ RI WKLV
                                                                                 3URWHFWLYH 2UGHU QR 3DUW\ ZDLYHV DQ\ ULJKW LW RWKHUZLVH ZRXOG KDYH WR REMHFW WR
                                                                                 GLVFORVLQJRUSURGXFLQJDQ\LQIRUPDWLRQRULWHPRQDQ\JURXQGQRWDGGUHVVHGLQWKLV
                                                                                 6WLSXODWHG 3URWHFWLYH 2UGHU 6LPLODUO\ QR 3DUW\ ZDLYHV DQ\ ULJKW WR REMHFW RQ DQ\
                                                                                 JURXQGWRXVHLQHYLGHQFHRIDQ\RIWKHPDWHULDOFRYHUHGE\WKLV3URWHFWLYH2UGHU
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                        )LOLQJ 3URWHFWHG 0DWHULDO :LWKRXW ZULWWHQ SHUPLVVLRQ IURP WKH
                                                                                'HVLJQDWLQJ 3DUW\ RU D FRXUW RUGHU VHFXUHG DIWHU DSSURSULDWH QRWLFH WR DOO LQWHUHVWHG
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                SHUVRQV D 3DUW\ PD\ QRW ILOH LQ WKH SXEOLF UHFRUG LQ WKLV DFWLRQ DQ\ 3URWHFWHG
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                0DWHULDO $ 3DUW\ WKDW VHHNV WR ILOH XQGHU VHDO DQ\ 3URWHFWHG 0DWHULDO PXVW FRPSO\
                                         ATTORNEYSATLAW




                                                                                ZLWKWKH/RFDO5XOHV3URWHFWHG0DWHULDOPD\RQO\EHILOHGXQGHUVHDOSXUVXDQWWRD
                                                                                FRXUW RUGHU DXWKRUL]LQJ WKH VHDOLQJ RI WKH VSHFLILF 3URWHFWHG 0DWHULDO DW LVVXH
                                                                                3XUVXDQW WR WKH /RFDO 5XOHV D VHDOLQJ RUGHU ZLOO LVVXH RQO\ XSRQ D UHTXHVW
                                                                                HVWDEOLVKLQJWKDWWKH3URWHFWHG0DWHULDODWLVVXHLVSULYLOHJHGSURWHFWDEOHDVDWUDGH
                                                                                VHFUHW RU RWKHUZLVH HQWLWOHG WR SURWHFWLRQ XQGHU WKH ODZ ,I D 5HFHLYLQJ 3DUW\ V
                                                                                UHTXHVWWRILOH3URWHFWHG0DWHULDOXQGHUVHDOSXUVXDQWWRWKH/RFDO5XOHVLVGHQLHGE\
                                                                                WKH FRXUW WKHQ WKH 5HFHLYLQJ 3DUW\ PD\ ILOH WKH LQIRUPDWLRQ LQ WKH SXEOLF UHFRUG
                                                                                SXUVXDQWWRWKH/RFDO5XOHVXQOHVVRWKHUZLVHLQVWUXFWHGE\WKHFRXUW
                                                                                   ),1$/',6326,7,21
                                                                                       :LWKLQ  GD\V DIWHU WKH ILQDO GLVSRVLWLRQ RI WKLV DFWLRQ DV GHILQHG LQ
                                                                                SDUDJUDSK  HDFK 5HFHLYLQJ 3DUW\ PXVW UHWXUQ DOO 3URWHFWHG 0DWHULDO WR WKH
                                                                                3URGXFLQJ3DUW\RUGHVWUR\VXFKPDWHULDO$VXVHGLQWKLVVXEGLYLVLRQ³DOO3URWHFWHG
                                                                                0DWHULDO´ LQFOXGHV DOO FRSLHV DEVWUDFWV FRPSLODWLRQV VXPPDULHV DQG DQ\ RWKHU
                                                                                IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH 3URWHFWHG 0DWHULDO :KHWKHU WKH
                                                                                3URWHFWHG 0DWHULDO LV UHWXUQHG RU GHVWUR\HG WKH 5HFHLYLQJ 3DUW\ PXVW VXEPLW D
                                                                                                                             
                                                                                  
                                                                                  
                                                                                                         67,38/$7('3527(&7,9(25'(5
                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 19 of 21 Page ID #:220



                                                                             ZULWWHQFHUWLILFDWLRQWRWKH3URGXFLQJ3DUW\ DQGLIQRWWKHVDPHSHUVRQRUHQWLW\WR
                                                                             WKH'HVLJQDWLQJ3DUW\ E\WKHGD\GHDGOLQHWKDW  LGHQWLILHV E\FDWHJRU\ZKHUH
                                                                             DSSURSULDWH DOOWKH3URWHFWHG0DWHULDOWKDWZDVUHWXUQHGRUGHVWUR\HGDQG  DIILUPV
                                                                             WKDW WKH 5HFHLYLQJ 3DUW\ KDV QRW UHWDLQHG DQ\ FRSLHV DEVWUDFWV FRPSLODWLRQV
                                                                             VXPPDULHV RU DQ\ RWKHU IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH 3URWHFWHG
                                                                             0DWHULDO 1RWZLWKVWDQGLQJ WKLV SURYLVLRQ &RXQVHO DUH HQWLWOHG WR UHWDLQ DQ DUFKLYDO
                                                                             FRS\RIDOOSOHDGLQJVPRWLRQSDSHUVWULDOGHSRVLWLRQDQGKHDULQJWUDQVFULSWVOHJDO
                                                                             PHPRUDQGD FRUUHVSRQGHQFH GHSRVLWLRQ DQG WULDO H[KLELWV H[SHUW UHSRUWV DWWRUQH\
                                                                             ZRUNSURGXFWDQGFRQVXOWDQWDQGH[SHUWZRUNSURGXFWHYHQLIVXFKPDWHULDOVFRQWDLQ
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                            3URWHFWHG 0DWHULDO $Q\ VXFK DUFKLYDO FRSLHV WKDW FRQWDLQ RU FRQVWLWXWH 3URWHFWHG
                                                                            0DWHULDO UHPDLQ VXEMHFW WR WKLV 3URWHFWLYH 2UGHU DV VHW IRUWK LQ 6HFWLRQ 
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                            '85$7,21 
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                            ,7,66267,38/$7('7+528*+&2816(/2)5(&25'
                                         ATTORNEYSATLAW




                                                                         

                                                                            'DWHG$XJXVW                7+(38&&,2/$:),50
                                                                         
                                                                                                                      %\ VDomenic Puccio 
                                                                                                                          'RPHQLF3XFFLR,,(VT
                                                                                                                            $WWRUQH\VIRU3ODLQWLII
                                                                                                                          $/,QGXVWULHV,QF
                                                                         
                                                                              'DWHG$XJXVW                $7.,1621$1'(/621/2<$588' 
                                                                                                                    5202
                                                                         
                                                                                                                      %\ VEthan G. Solove
                                                                                                                          %ULDQ0:KHHOHU
                                                                                                                            (WKDQ*6RORYH
                                                                                                                          $GDP36Q\GHU
                                                                                                                            $WWRUQH\VIRU'HIHQGDQW
                                                                                                                          (QYLVLRQ7(&,QF
                                                                            38568$177267,38/$7,21,7,66225'(5('
                                                                         

                                                                                    8/21/2020
                                                                              '$7('BBBBBBBBBBBBBBBBBBB            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                     +RQ-RKQ(0F'HUPRWW
                                                                                                                   860DJLVWUDWH-XGJH
                                                                                                                    
                                                                                                      67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 20 of 21 Page ID #:221

                                                                                  
                                                                                                 $WWHVWDWLRQ3XUVXDQWWR/RFDO5XOH D  L 
                                                                                        3XUVXDQWWR&HQWUDO'LVWULFW/RFDO5XOH D  L ,(WKDQ*6RORYH
                                                                                 GR DWWHVW WKDW DOO RWKHU VLJQDWRULHV OLVWHG DQG RQ ZKRVH EHKDOI WKH ILOLQJ LV
                                                                                 VXEPLWWHGFRQFXULQWKLVILOLQJ¶VFRQWHQWDQGKDYHDXWKRUL]HGWKHILOLQJ
                                                                          
                                                                                                           

                                                                          

                                                                          

                                                                          

                                                                          
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                         

                                                                         
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                         
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                         
                                         ATTORNEYSATLAW




                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         

                                                                         
                                                                                                                      
                                                                                  
                                                                                  
                                                                                                         67,38/$7('3527(&7,9(25'(5
                                                                                                                                                                                      

                                               Case 2:20-cv-01708-MWF-JEM Document 15 Filed 08/21/20 Page 21 of 21 Page ID #:222

                                                                                  
                                                                                                                         (;+,%,7$
                                                                                           $&.12:/('*0(17$1'$*5((0(1772%(%281'
                                                                                 ,   BBBBBBBBBBBBBBBBBBBBBBBBBBBBB              >SULQW   RU   W\SH    IXOO   QDPH@    RI
                                                                                 BBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO DGGUHVV@ GHFODUH XQGHU SHQDOW\ RI SHUMXU\
                                                                                 WKDW , KDYH UHDG LQ LWV HQWLUHW\ DQG XQGHUVWDQG WKH 6WLSXODWHG 3URWHFWLYH 2UGHU WKDW
                                                                                 ZDVLVVXHGE\WKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                                 RQ>GDWH@LQWKHFDVHRIAl Industries, Inc. v. EnvisionTEC, Inc., &DVH1R &9
                                                                                 0:) -(0[ ,DJUHHWRFRPSO\ZLWKDQGWREHERXQGE\DOOWKHWHUPVRIWKLV
                                                                                 6WLSXODWHG 3URWHFWLYH 2UGHU DQG , XQGHUVWDQG DQG DFNQRZOHGJH WKDW IDLOXUH WR VR
ATKINSON,ANDELSON,LOYA,RUUD&ROMO




                                                                                FRPSO\ FRXOG H[SRVH PH WR VDQFWLRQV DQG SXQLVKPHQW LQ WKH QDWXUH RI FRQWHPSW ,
                                                                                VROHPQO\SURPLVHWKDW,ZLOOQRWGLVFORVHLQDQ\PDQQHUDQ\LQIRUPDWLRQRULWHPWKDW
                            12800CENTERCOURTDRIVESOUTH,SUITE300




                                                                                LVVXEMHFWWRWKLV6WLSXODWHG3URWHFWLYH2UGHUWRDQ\SHUVRQRUHQWLW\H[FHSWLQVWULFW
                                 CERRITOS,CALIFORNIA90703̢9364
                                   APROFESSIONALCORPORATION



                                    TELEPHONE:(562)653̢3200
                                       FAX:(562)653̢3333




                                                                                FRPSOLDQFHZLWKWKHSURYLVLRQVRIWKLV2UGHU
                                         ATTORNEYSATLAW




                                                                                ,IXUWKHUDJUHHWRVXEPLWWRWKHMXULVGLFWLRQRIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH
                                                                                &HQWUDO'LVWULFWRI&DOLIRUQLDIRUWKHSXUSRVHRIHQIRUFLQJWKHWHUPVRIWKLV6WLSXODWHG
                                                                                3URWHFWLYH 2UGHU HYHQ LI VXFK HQIRUFHPHQW SURFHHGLQJV RFFXU DIWHU WHUPLQDWLRQ RI
                                                                                WKLVDFWLRQ
                                                                                , KHUHE\ DSSRLQW BBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO QDPH@ RI
                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO DGGUHVV DQG
                                                                                WHOHSKRQHQXPEHU@DVP\&DOLIRUQLDDJHQWIRUVHUYLFHRISURFHVVLQFRQQHFWLRQZLWK
                                                                                WKLV DFWLRQ RU DQ\ SURFHHGLQJV UHODWHG WR HQIRUFHPHQW RI WKLV 6WLSXODWHG 3URWHFWLYH
                                                                                2UGHU
                                                                                
                                                                                'DWHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                &LW\DQG6WDWHZKHUHVZRUQDQGVLJQHGBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                3ULQWHGQDPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                
                                                                                6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                     
                                                                                  
                                                                                  
                                                                                                      67,38/$7('3527(&7,9(25'(5
